By the Court.
The record of a plea of guilty by the defendant to a complaint charging him with unlawfully keeping for sale intoxicating liquor at Boston on July 20,1888, was competent as a step in the proof that he kept a tenement used for the illegal sale and keeping of intoxicating liquor, as charged in the complaint before us. Standing by itself, it would not be sufficient proof, because his admission by the plea does not identify the place where the liquors were kept. But the government offered evidence tending to prove that the place where he kept liquor for sale on July 20, 1888, was the same tenement described in this complaint; and, further, the defendant, being a witness in his own behalf, testified that the place described in the complaint was the place occupied by him on July 20,1888, and which he had in his mind when he pleaded guilty. The record thus supplemented by other proof was competent, and sufficient to justify a verdict of guilty. Commonwealth v. Austin, 97 Mass. 595. Commonwealth v. Hazeltine, 108 Mass. 479.

Exceptions overruled.